DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Election/Restriction
Applicant’s affirmation of the election of species further comprising a hydrotalcite in the reply filed on June 14, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 10-12, 14-17 and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the proviso “contains 90% by mass or more” is indefinite in that it unclear how the resin composition comprising the recited contents engenders a resin composition comprising “90%” resin ingredient.  
In claim 10, the resin ingredient now includes embodiments “comprising” up to 50 parts by mass of “a resin other than the polyphenylene ether resin and the polyamide resin” per [0048-0049].  As such, it is unclear whether said additional resin can be the same as the ”compatibilizer for the polyphenylene ether resin and the polyamide resin”.  That is, as presently recited, the compatibilizer is not precluded from being a resin or reacted to a resin.
In claim 26, the limitation regarding the copper-containing compound is redundant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14-17, 21, 23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over CN 105694447 A (Cao) abstract and machine translation further in view of US 2005/0228109 (Chandra).
Cao discloses a resin composition comprising:
 30 to 90 pbw (parts by weight) polyamide resin (meets Applicant’s polyamide resin);
 3 to 25 pbw polyphenylene ether resin (meets Applicant’s polyphenylene ether resin);
 0 to 40 pbw glass fiber (not precluded from present claims);
 3 to 25 pbw inorganic crystal whisker (not precluded from present claims);
 3 to 10 pbw laser direct structuring (LDS) additive inclusive of metal compounds and metal complexes which do not contain copper (meets Applicant’s “no, or less than 0.0001%” copper-containing compound proviso);
 0.3 to 5 pbw stabilizer mixture comprising phenolic antioxidant such as Irganox 1098 (meets Applicant’s exemplified phenolic antioxidant), an amine stabilizer such as S-EED (meets Applicant’s amine-based antioxidant) and a phosphite antioxidant such as P-EPQ (meets Applicant’s phosphorus-containing antioxidant) in a weight ratio of 1:1:1 (meets Applicant’s antioxidant mass ratio); 
 3 to 15 pbw toughening resin comprising epoxy or maleic anhydride groups inclusive of polyphenylene ether resins grafted with maleic anhydride (simultaneously meets Applicant’s polyphenylene ether resin and compatibilizer), epoxy copolymers, polyolefins grafted with maleic anhydride (simultaneously meets Applicant’s additional resin and compatibilizer); and
 0.5 to 3 pbw lubricant (not precluded from present claims)
(e.g., abstract, [0039-0050], [0083], examples, claims).  
Cao’s Example 5 comprises:
 75 pbw polyamide resin (PA66/PA6/PPA) (meets Applicant’s polyamide resin);
 10 pbw polyphenylene ether resin (PPO) (meets Applicant’s polyphenylene ether resin);
 30 pbw glass fiber (not precluded from present claims);
 20 pbw inorganic crystal whisker (not precluded from present claims);
 4 pbw LDS additive (not precluded from present claims);
 2 pbw stabilizer mixture comprising Irganox 1098 (meets Applicant’s phenolic antioxidant and content thereof), S-EED (meets Applicant’s amine-based antioxidant and content thereof) and P-EPQ (meets Applicant’s phosphorus-containing antioxidant and content thereof) in a weight ratio of 1:1:1 (meets Applicant’s antioxidant mass ratio); 
 3 pbw toughening resin (meets Applicant’s compatibilizer); and
 2.1 pbw lubricant (not precluded from present claims).
As to claim 10, considering Cao discloses that the contents of the various components can be optimized, it would have been obvious to one having ordinary skill in the art to formulate embodiments comprising about 90% of total resin ingredients, i.e., the combined contents of polyamide resin, polyphenylene ether resin and toughening resin, wherein the LDS additive is not a copper-containing compound (meets Applicant’s “no, or less than 0.0001%” copper-containing compound proviso), in accordance with the ultimate properties desired and with the reasonable expectation of success.  For example, an embodiment comprising (A) 90 pbw polyamide resin, (B) 25 pbw polyphenylene ether resin, (C) 10 pbw glass fiber, (D) 3 pbw inorganic crystal whisker, (E) 3 pbw LDS additive not containing copper, (F) 0.3 stabilizer mixture, (G) 15 pbw toughening resin such as maleic anhydride-grafted polyphenylene ether and (H) 0.5 lubricant, would contain about 89 wt.% of total resin ingredients (i.e., polyamide resin +, polyphenylene ether resin + toughening resin).  A prima facie case of obviousness exists because the presently claimed lower limit of 90% and Cao’s upper limit of about 89% are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 227 USPQ 773 (MPEP 2144.05 l).
	As to claim 11, inasmuch as hydrotalcite is a well-known antioxidant for compatibilized poly(arylene ether)/polyamide compositions per Chandra (e.g., abstract, [0045], claim 9), it would have been obvious to one having ordinary skill in the art to 
further incorporate a hydrotalcite (inclusive in amounts presently claimed) into Cao’s 
compositions for its additive antioxidant effect.
As to claims 12 and 17, Cao does not expressly disclose the structure of any of the specifically listed hindered amine stabilizers.  It is within the purview of one having ordinary skill in the art to use any conventionally known amine stabilizer (inclusive of that defined by present formula (2)) with the reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claims 14-16, it would be expected that Cao’s above-described embodiments, being similarly-constituted, would necessarily have the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
As to claims 21, 23 and 25, Cao exemplifies polyamide 66.
As to claim 27, Cao exemplifies toughening agents comprising maleic anhydride.
As to claim 28, Cao exemplifies molded products.
As to claim 29, it would have been within the purview of one having ordinary skill in the art to use Cao’s composition to produce any type of molded product inclusive of a connector cover with the reasonable expectation of success.  In this regard, Cao and Chandra disclose that compatibilized poly(arylene ether)/polyamide compositions are suitable for making a variety of end-use articles. 
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.
Applicant’s’ contention that Cao prefers a copper-based LDS additive in that a copper salt is used in all of the examples is not well taken. While Cao may exemplify a copper salt LDS additive, Cao expressly discloses metal compounds and metal complexes based on other metals, e.g.,  tin or titanium, as viable preferred LDS additive alternatives. Thus, Cao is not limited to copper-based LDS additives. In any event, a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
	Applicant asserts that due to the required presence of the LDS additive and reinforcing material, Cao’s composition has a lower amount of resin ingredient than presently claimed.  However, as noted above a prima facie case of obviousness exists because the presently claimed lower limit of 90% and Cao’s upper limit of about 89% are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 227 USPQ 773 (MPEP 2144.05 l).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANA L. WOODWARD/                                                                            Primary Examiner, Art Unit 1765